COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


REBECCA C. CUBBAGE
                                          MEMORANDUM OPINION *
v.     Record No. 0934-09-4                    PER CURIAM
                                            SEPTEMBER 29, 2009
WAL-MART STORES, INC. AND INSURANCE COMPANY
   OF THE STATE OF PENNSYLVANIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Rodger L. Smith; Arthur L. Goff, on brief), for appellant.

                 (Bryan G. Bosta; Gentry Locke Rakes & Moore, on brief), for
                 appellees.


       Rebecca C. Cubbage appeals a decision of the Workers’ Compensation Commission

finding that she failed to prove an injury by accident arising out of and in the course of her

employment. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Cubbage v. Wal-Mart, VWC File No. 227-17-14 (Apr. 9, 2009). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.